NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANDRES ISLAS,                                   No.    18-70368

                Petitioner,                     Agency No. A072-543-329

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Andres Islas, a native and citizen of Guatemala, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for cancellation of

removal, asylum, withholding of removal, relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”), and special rule cancellation of removal under § 203 of the

Nicaraguan Adjustment and Central American Relief Act (“NACARA”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.

Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We review for

substantial evidence the agency’s factual findings. Tamang v. Holder, 598 F.3d

1083, 1088 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA correctly concluded that Islas’s robbery conviction under

California Penal Code (“CPC”) § 211 is categorically a conviction for a crime

involving moral turpitude (“CIMT”) that makes him ineligible for cancellation of

removal. See 8 U.S.C. § 1229b(b)(1)(C); Mendoza v. Holder, 623 F.3d 1299,

1302-04 (9th Cir. 2010) (holding robbery under CPC § 211 is a CIMT).

      Because Islas was found removable due to his conviction for a CIMT, our

jurisdiction to review the agency’s particularly serious crime determination is

limited to constitutional claims and questions of law. See 8 U.S.C.

§ 1252(a)(2)(C)-(D); Pechenkov v. Holder, 705 F.3d 444, 448-49 (9th Cir. 2012).

To the extent Islas contends that the agency misapplied the legal standard or

otherwise erred in its determination that Islas’ conviction under CPC § 211 is a

particularly serious crime, we reject his contentions where the agency considered

the appropriate factors in a case-specific inquiry. See Flores-Vega v. Barr, 932


                                         2                                      18-70368
F.3d 878, 884 (9th Cir. 2019) (“[W]e lack jurisdiction over the BIA’s ultimate

determination that [petitioner] committed a particularly serious crime . . . But we

retain jurisdiction to determine whether the BIA applied the correct legal

standard.” (internal citation and quotation marks omitted)); Anaya-Ortiz v. Holder,

594 F.3d 673, 679-80 (9th Cir. 2010) (concluding that the agency engaged in the

appropriate particularly serious crime analysis). To the extent Islas challenges the

agency’s weighing of factors, we lack jurisdiction to review it. See Pechenkov,

705 F.3d at 448-49. Thus, Islas’s asylum and withholding of removal claims fail.

See 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2).

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Islas failed to show it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The BIA properly determined that Islas is subject to the heightened hardship

standard under NACARA due to his conviction. See 8 C.F.R. § 1240.66(c).

      As stated in the court’s April 24, 2018 order, the temporary stay of removal

remains in place until the issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   18-70368